DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Absent a special definition provided in the instant specification, the Examiner notes that the broadest reasonable interpretation of the term “plurality” is more than one, as evidenced by Dictionary.com (see third bullet).
Thus, in light of the above, the Examiner is interpreting “a plurality” to mean more than one, as evidenced by Dictionary.com (see third bullet).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rock et al. (US PGPub 2004/0209150, cited on the IDS dated 06/18/2020) and further in view of Azuma. (JP 2007-005126, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Rock discloses in Figs. 1-3 a fuel cell (2) ([0001], [0021]) comprising 
an electrolyte membrane (4) ([0021]); 
first and second diffusion layers (34, 36) respectively formed on first and second surfaces of the electrolyte membrane (4) ([0021]); and 

However, Rock does not explicitly disclose wherein the fuel cell comprises catalyst layers and consequently does not disclose first and second catalyst layers respectively formed on first and second surfaces of the electrolyte membrane, the first catalyst layer being arranged between the separator and the electrolyte membrane.
Azuma teaches a general fuel cell configuration, wherein the fuel cell comprises an electrolyte membrane in which an anode electrode and a cathode electrode are arranged on both sides of the electrolyte membrane and sandwiched between separators, wherein each of the cathode and anode electrodes has a catalyst layer and a diffusion layer ([0003]).
Specifically, Azuma teaches in Fig. 1 a fuel cell (100) comprising an electrolyte membrane (110); first and second catalyst layers (121a, 121c) formed on first and second surfaces of the electrolyte membrane (110), the first catalyst layer (121a) being arranged between a separator (140) and the electrolyte membrane (110) ([0018]), wherein the optimization of the catalyst layers (121a, 121c) suppresses volatilization and enhances the moisturizing property of the electrolyte membrane, thereby preventing deterioration of the electrolyte membrane ([0020]).
It would have been obvious to one of ordinary skill in the art to utilize first and second catalyst layers in the fuel cell of Rock, such that the first and second catalyst layers are respectively formed on first and second surfaces of the electrolyte membrane of Rock, the first catalyst layer being arranged between the separator and the electrolyte membrane of Rock, as taught by Azuma, as such as a known fuel cell configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully produce a functioning 
Modified Rock further discloses in Fig. 3 of Rock wherein the separator (8 of Rock) includes a plurality of grooves ([0023], [0027] of Rock, see a first and a second groove of the flow field 102 in annotated Fig. 3 provided below, wherein the first and second groove are more than one groove and therefore read on a plurality of grooves) through which reactant gas flows between the first catalyst layer (121a of Azuma) (Fig. 2, [0019] of Azuma) and the separator (8 of Rock) ([0023], [0026]-[0027] of Rock), 
each of the plurality of grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) includes: 
a wavy portion (114 of Rock) wavily extending in a first direction ([0027] of Rock);
a linear portion (110 of Rock) linearly extending in a second direction intersecting the first direction ([0027] of Rock), and located away from the wavy portion (114 of Rock) in the first direction ([0027] of Rock); and 
a connecting portion (112 of Rock) connecting the wavy portion (114 of Rock) and the linear portion (110 of Rock) ([0027] of Rock), the connecting portions (112 of Rock) of the first and second grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) respectively include first and second parts ([0027] of Rock, see annotated Fig. 3 provided below), 
and the first and second parts ([0027] of Rock, see annotated Fig. 3 provided below) linearly extend from the wavy portion (114 of Rock) to the linear portion (110 of Rock) in 

    PNG
    media_image1.png
    667
    1190
    media_image1.png
    Greyscale

a maximum length of a longest one of the connecting portions (112 of Rock) of the plurality of grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) in the first direction is less than or equal to a wavelength of the wavy portions (114 of Rock) of each of the plurality of grooves ([0023], [0027] of Rock, see a zoomed in version of annotated Fig. 3 provided below, wherein the connecting portion 112 of the second groove is the longest of the first and second grooves and therefore the longest of the plurality of grooves).

    PNG
    media_image2.png
    631
    824
    media_image2.png
    Greyscale

Regarding Claim 2, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses in Fig. 3 of Rock wherein an angle between the first part ([0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of a first one of the grooves ([0023], [0027] of Rock, see a first groove in annotated Fig. 3 provided above), at a connection point ([0027] of Rock, see annotated Fig. 3 provided above) between the connecting portion (112 of Rock) of the first one of the grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided above), is identical to an angle between the second part ([0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of a second one of the grooves ([0023], [0027] of Rock, see a second groove in annotated Fig. 3 provided above), at a connection point ([0027] of Rock, see annotated Fig. 3 provided above) between the connection portion (112 of Rock) of the second one of the grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of the second one of the grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided above).
Claim 3, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses wherein the connection portion (112 of Rock) of a first one of the grooves ([0023], [0027] of Rock, see a first groove in annotated Fig. 3 provided above) extends in a tangential direction of the wavy portion (114 of Rock) of the first one of the grooves ([023], [0027] of Rock, see annotated Fig. 3 provided above) at a connection point ([0027] of Rock, see annotated Fig. 3 provided above) of the first one of the grooves ([023], [0027] of Rock, see annotated Fig. 3 provided above) and the wavy portion (114 of Rock) of the first one of the grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided above).
Regarding Claim 7, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses in the teachings of Azuma wherein the edges of the first catalyst layer (121a of Azuma) correspond with the edges of the separator (140 of Azuma) (Figs. 1-2 of Azuma, wherein the edges of the first catalyst layer 121a are parallel with the edges of the separator 140).
It would have been obvious to one of ordinary skill in the art to correspond the edges of the first catalyst layer of modified Rock with the separator of modified Rock, as disclosed by Azuma in modified Rock, wherein the skilled artisan would have reasonable expectation that such would successfully produce a functioning fuel cell, as desired by modified Rock, while suppressing volatilization and enhancing the moisturizing property of the electrolyte membrane, thereby preventing deterioration of the electrolyte membrane. 
Consequently, modified Rock discloses wherein the first catalyst layer (121a of Azuma) includes an edge extending along the first direction (see annotated Fig. 3 of Rock provided below, see corresponding edge of the separator 8 extending along the first direction) and the 

    PNG
    media_image1.png
    667
    1190
    media_image1.png
    Greyscale

Regarding Claim 11, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses in Fig. 3 of Rock wherein at the wavy portions (114 of Rock) of at least one of the plurality of grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) includes a wavy shape having a constant wavelength and constant amplitude, and extending with a length greater than the length of one period (see annotated Fig. 3 of Rock provided below).

    PNG
    media_image3.png
    663
    1141
    media_image3.png
    Greyscale

Regarding Claim 12, modified Rock discloses all of the limitations as set forth above. Modified Rock further discloses in Fig. 3 of Rock wherein at the wavy portions (114 of Rock) of at least two of the plurality of grooves ([0023], [0027] of Rock, see the first groove and the second groove in annotated Fig. 3 provided above) have identical wavelength, identical amplitude, and identical phase, and are adjacent to each other (see annotated Fig. 3 of Rock provided above).
Response to Arguments
Applicant's arguments filed June 7, 2021 have been fully considered but they are not persuasive.
Regarding amended Claim 1, the Applicant argues that the cited prior art does not disclose all of the limitations. The Office Action appears to be referring to the shortest length of 
The Examiner respectfully disagrees and notes that, as discussed above, absent a special definition provided in the instant specification, the Examiner notes that the broadest reasonable interpretation of the term “plurality” is more than one, as evidenced by Dictionary.com (see third bullet).
 Thus, the Examiner notes that a first and second groove, as shown in annotated Fig. 3 of Rock provided below, read on “a plurality of grooves” and further read on wherein “a maximum length of a longest one of the connecting portions (112 of Rock) of the plurality of grooves ([0023], [0027] of Rock, see annotated Fig. 3 provided below) in the first direction is less than or equal to a wavelength of the wavy portions (114 of Rock) of each of the plurality of grooves ([0023], [0027] of Rock, see a zoomed in version of annotated Fig. 3 provided below, wherein the connecting portion 112 of the second groove is the longest of the first and second grooves and therefore the longest of the plurality of grooves)”.

    PNG
    media_image2.png
    631
    824
    media_image2.png
    Greyscale

The Applicant further argues that, as explained in [0046]-[0047] in the instant specification, a connecting portion of a groove closest to an edge among the connecting portions is the longest…In this way, the groove extends to a vicinity of a corner portion of a catalyst layer, and a part of the anode gas flowing through the groove is supplied to the corner portion of the corner portion of the catalyst layer. This suppresses the anode gas from being hardly supplied to a part of the catalyst layer, which suppresses the deterioration of the power generation performance…a length of the connecting portion of the groove is the maximum length of the connecting portions in the Y direction, but the maximum L is less than or equal to a wavelength of the wavy portion. That is, each connecting portion is shorter than the wavelength of the wavy portion in the Y direction. This ensures a ratio of an area of the wavy portions to an area of a flow path portion in the XY plane. Such a configuration suppresses a 
The Applicant argues that even if Rock could be reasonably interpreted as showing a length of a connection portion of a groove as being less than or equal to a wavelength of a wavy portion of a groove, Rock does not teach or suggest at least the above-described features and therefore does not achieve the above-discussed advantages.
The Examiner respectfully disagrees and notes that the prior art does not need to recognize the same advantages or solve the same problem as that of the claimed invention. So long as the structure of the fuel cell, specifically the plurality of grooves, is the same as that of the claimed invention, the prior art will read on the claimed invention no matter the motivation for arriving at said structure or the recognized advantages of said structure.
	Thus, the arguments are not found to be persuasive. 
The Examiner notes that in annotated Fig. 3 of Rock provided below the first and second grooves have a connecting portion less than a wavelength of the wavy portions and a third groove and fourth groove have a connecting portion that appears to be about equal to a wavelength of the wavy portions.
	Thus, the Applicant could overcome the current rejection of record by amending Claim 1 to define the plurality of grooves to be greater than four grooves. 

    PNG
    media_image4.png
    592
    970
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Asano et al. (US PGPub 2015/0132680) discloses in Figs. 1 and 7 a fuel cell (12) comprising a separator (14), wherein the separator (14) includes a plurality of grooves (26), each of the plurality of grooves (26) includes a wavy portion (26a), a linear portion (30a), and a connecting portion (28a) ([0037], [0042]-[0043]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 15, 2021 

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 16, 2021